Citation Nr: 1402593	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012 the Board granted the Veteran's claim of entitlement to service connection for left ear hearing loss.  Whereas the Board, instead, remanded his claim for an initial compensable rating for his already service-connected right ear hearing loss.  So, in effect, he now had service-connected hearing loss in both ears, so bilaterally, rather than just unilaterally.  The remand of the claim to the RO was via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration of the claim - including obtaining all outstanding VA and/or private evaluation or treatment records and having the Veteran undergo another VA compensation examination reassessing the severity of his hearing loss to, in turn, determine whether a higher rating was warranted for it.

He had the additional VA compensation examination in April 2012.  Unfortunately, though, he since has died, so the Board must summarily dismiss this appeal.

FINDING OF FACT

In January 2014, the Board received notification that the Veteran had died on December [redacted], 2013, so during the pendency of this appeal.

CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits, therefore, has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  This request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which this claim originated (listed on the first page of this decision).



ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


